occurred in Nevada. Therefore, we conclude that Zanghi has failed to
                  show any error by the district court affecting his substantial rights.
                              Second, Zanghi contends that the district court plainly erred
                  by failing to halt the trial and order a competency evaluation after the
                  district court expressed concerns about his competency in the middle of
                  trial We disagree with Zanghi's characterization of the record. The
                  record reflects that, after Zanghi indicated his desire to cause a mistrial
                  and to not be present during part of the trial, the district court discussed
                  with the parties the proper procedure to ensure the record reflected that
                  Zanghi's absence was voluntary and to allow him the opportunity to assist
                  his attorney despite his absence at trial.' Zanghi provides no authority for
                  his contention that the district court was required to sua sponte order a
                  competency hearing in the middle of trial under these circumstances.
                  Therefore, we conclude that Zhangi has failed to show any error, plain or
                  otherwise, by the district court.
                              Third, Zanghi argues that two of his lewdness convictions
                  (counts 1 and 8) are duplicative and violate double jeopardy principles
                  because they are based on the same conduct. We agree that these
                  convictions are duplicative to the extent that the evidence supports only
                  one of the convictions. Counts 1 and 8 alleged that Zanghi committed
                  lewdness with a child by kissing the victim on the mouth and inserting his
                  tongue. The victim testified at trial about only one occasion when this
                  occurred. Therefore, because the evidence did not establish that Zanghi's


                        'While the district court used the word "competency" during this
                  discussion, the district court in no way expressed concern about Zanghi's
                  competency to stand trial.


SUPREME COURT
         OF
      NEVADA

                                                         2
(0) I 907A    e
                 conviction under counts 1 and 8 were based on two separate acts, we
                 reverse his conviction on count 8 for lewdness with a child under the age of
                 14.
                             Fourth, Zanghi argues that insufficient evidence was adduced
                 at trial to support the remaining convictions because there was no
                 physical evidence to corroborate the victim's allegations and because the
                 victim initially denied that any abuse had occurred. It is well settled that
                 the victim's testimony alone is sufficient to sustain a conviction, LaPierre
                 v. State, 108 Nev. 528, 531, 836 P.2d 56, 58 (1992), and it is for the jury to
                 determine the weight of the evidence and credibility of a witness, McNair
                 v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992). Thus, Zanghi's
                 arguments do not demonstrate that the evidence was insufficient.
                             Fifth, Zanghi contends that his sentences constitute cruel and
                 unusual punishment because he will not be eligible for parole until he is
                 111 years old. Regardless of its severity, a sentence that is within the
                 statutory limits is not "cruel and unusual punishment unless the statute
                 fixing punishment is unconstitutional or the sentence is so unreasonably
                 disproportionate to the offense as to shock the conscience."        Blume v.
                 State, 112 Nev. 472, 475, 915 P.2d 282, 284 (1996) (quoting CuIverson v.
                 State, 95 Nev. 433, 435, 596 P.2d 220, 221-22 (1979)); see also Hamelin v.
                 Michigan, 501 U.S. 957, 1000-01 (1991) (plurality opinion) (explaining
                 that the Eighth Amendment does not require strict proportionality
                 between crime and sentence; it forbids only an extreme sentence that is
                 grossly disproportionate to the crime). The sentences imposed are within
                 the parameters provided by the relevant statutes, see NRS 200.366(3)(c);
                 NRS 201.210; NRS 201.230, and Zanghi does not allege those statutes are
                 unconstitutional. Considering the nature and the circumstances of the

SUPREME COURT
      OF
    NEVADA


(0) 1947A Calm
                                                       3
                     ffenses, we are not convinced that the sentences imposed are so grossly
                    disproportionate to the crimes as to constitute cruel and unusual
                    punishment.
                                Sixth, Zanghi contends that cumulative error warrants a new
                    trial. Because Zanghi has demonstrated only one error, there is nothing to
                    cumulate. Accordingly, we
                                ORDER the judgment of conviction REVERSED as to count 8
                    and AFFIRMED in all other respects and REMAND this matter to the
                    district court for the entry of an amended judgment of conviction
                    consistent with this order.


                                                                 AS-t.                  , C.J.
                                                             Hardesty



                                                                                           j.
                                                             Parraguirre


                                                                                           J.
                                                             Douglas




                    cc: Hon. Kathleen E. Delaney, District Judge
                         Keith C. Brower
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    0:to